Citation Nr: 0941530	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for a left wrist 
ganglion.  

6.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

7.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

8.  Entitlement to service connection for a condition 
involving two fingers of the right hand.  

9.  Entitlement to service connection for a left knee 
condition.  


10.  Entitlement to service connection for bilateral foot 
fungus.  

11.  Entitlement to service connection for residuals of 
poisoning due to galvanized fumes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from July 1980 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The file contains an October 2007 statement from the 
Veteran's representative which indicates that the Veteran had 
elected "no hearing" in a statement received from him in 
June 2006 which was accepted by the RO as his substantive 
appeal.  The Board observes, however, that the Veteran's June 
2006 statement made no reference to a hearing.  Further, with 
the additional evidence that was received at the Board in 
December 2007, he did include a statement indicating that his 
representative "will be representing my case before the 
Board via video conference."  In September 2009, the Board 
sent the Veteran a letter asking him to clarify whether he 
wanted a hearing and, if so, what type of hearing.  He 
responded that he wanted to appear at a hearing before the 
Board at his local VA RO.

Therefore, the case must be remanded to the RO to provide the 
Veteran with due process.  

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a hearing 
before the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


